                Case 1:19-po-00270-SAB Document
                           IN THE UNITED STATES 22  Filed 11/13/20
                                                 DISTRICT   COURT Page 1 of 3
                                          For The
                              EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                        ) Case No. 1:19-po-00270-SAB
                                                 )
                    Plaintiff,                   )
v.                                               ) DEFENDANT’S AMENDED STATUS REPORT
                                                 ) ON UNSUPERVISED PROBATION
Luis Peralta,                                    )
                                                 )
                   Defendant.                    )
                                                 )

        PURSUANT to an order of this Court the Defendant hereby submits its status report on
 unsupervised probation:
         Convicted of:             Failure to Pay Recreation Fee, in violation of 36 C.F.R. § 2.23(b)
         Sentence Date:            September 17, 2020
         Review Hearing Date: November 19, 2020
         Probation Expires On: December 17, 2020
 CONDITIONS OF UNSUPERVISED PROBATION:
 ☒       Obey all federal, state and local laws; and

 ☒       Monetary Fines & Penalties in Total Amount of: $390.00 which Total Amount is made up of a
         Fine: $ 350.00; Processing Fee: $30.00; Special Assessment: $ 10.00

 ☒       Community Service hours Imposed of: 0

 ☒       Other Conditions:

 COMPLIANCE:

 ☒       Defendant has complied with and completed all conditions of probation described-above.

         Otherwise:

 ☒       Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
         being placed on probation by this Court.

 ☒       To date, Defendant has paid his monetary fine and penalty in full.




 Peralta, L. [1:19-po-00270-SAB]                          1
 Probation Status Report
       CasePOSITION:
GOVERNMENT  1:19-po-00270-SAB Document 22 Filed 11/13/20 Page 2 of 3

☒       The Government agrees to the above-described compliance.
☐       The Government disagrees with the following area(s) of compliance:


DATED: November 12, 2020                                  /s/ Philip Tankovich
                                                          PHILIP TANKOVICH
                                                          Special Assistant United States Attorney
DEFENDANT’S REQUEST (OPTIONAL):
        In light of the information detailed in this status report, the defendant moves for the following:
        ☒       that the review hearing set for 11/19/2020 at 10:00
                ☐        be continued to Click here to enter a date. at 10:00 a.m.; or
                ☒        be vacated.
        ☐       that Defendant’s appearance for the review hearing be waived.


DATED: November 12, 2020                                  /s/ Matthew Lemke
                                                          MATTHEW LEMKE
                                                          Assistant Federal Defender
                                                          Attorney for Defendant




Peralta, L. [1:19-po-00270-SAB]                       2
Probation Status Report
                                      O R D E22R Filed 11/13/20 Page 3 of 3
              Case 1:19-po-00270-SAB Document

         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☒      GRANTED. The Court orders that the Review Hearing be vacated.

         ☐      DENIED.



IT IS SO ORDERED.

Dated:       November 13, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




Peralta, L. [1:19-po-00270-SAB]                    3
Probation Status Report
